Case 1:19-cv-11605-WGY Document1-3 Filed o7izeiig HSaged ese eee

WELLINGTON GLOBAL INVESTMENT MANAGEMENT LTD
32F, One Exchange Square, Central, Hong Kong

T +852.2846.6000 | F +852.2846.6001 (MAIN) | F +852.2846.6066 (CLIENT SERVICE)

www.wellington.com WELLINGTON
MANAGEMENT®

8 April 2014

Gigi Chan

45 W 60" Street, Apartment 23C
New York, NY 10023

USA

Dear Gigi,

It is with great pleasure that | write to confirm our offer to you of employment as an Equity Research Analyst in our
Global Equity Portfolio Management Group at Wellington Global Investment Management Ltd (the “Company”). In
this role, you will report to Charles Argyle. This offer of employment shall be on the following terms and conditions:

]

Date of Commencement

Your employment with the Company will begin on a date to be confirmed and will continue until terminated in
accordance with paragraph 13 below. This offer is contingent upon successfully obtaining and maintaining all
necessary entry visa and work permit.

The first three months of your employment shall be considered a probationary period. Upon successful completion
of this probationary period, you will be appointed as a permanent employee of the Company.

2

Title and Duties

You shall be employed as an Equity Research Analyst in our Global Equity Portfolio Management Group and will
report directly to Charles Argyle. Your officership title will be Director of Wellington Global Investment
Management Company Limited.

You will perform all acts, duties and obligations and comply with such orders as may be designated by the
Company and which are reasonably consistent with your job title. The Company may require you to undertake the
duties of another position, either in addition to or instead of the above duties, it being understood that you will not
be required to perform duties, which are not reasonably within your capabilities.

The Company may require you (as part of your duties of employment) to perform duties or services not only for
the Company but also for Wellington Management Co., LLP and any of its affiliated entities (“Associated
Companies”) where such duties or services are of a similar status to or consistent with your position with the
Company.

3

Place of Work

Your place of work is the Company's premises located at 32F, One Exchange Square, Central, Hong Kong.
However you may be required to work at any other premises, which the Company currently has or may later
acquire in Hong Kong. You may also be required to travel within Hong Kong and abroad for the performance of
your duties.
Case 1:19-cv-11605-WGY Document1-3 Filed 07/24/19 Page 2 of 5
Gigi Chan

Hours of Work

Your normal working hours will be from 8:30 a.m. to 5:30 p.m., Monday through Friday, with an hour break for
lunch. However, the Company reserves the right to change your start and finish times and the days upon which you
work. You may also be required toe work additional hours by way of overtime either as and when requested to do so
by the Company or when the proper performance of your work so requires. You will not be entitled to be paid extra
remuneration for any such additional hours worked in excess of your basic weekly hours. Sunday is your
designated rest day. Any other days off shall not be considered rest days and may be appointed as alternative
statutory holidays or substituted rest days at the Company's discretion.

5

Remuneration, Expenses and Deductions

Your annual basic salary is HKD1,950,000. Basic salary will be paid for the current month on or around the L5th
day of each month over al2 month period. Your salary will be reviewed at the end of 2014, in a manner consistent
with the Company salary adjustment policy. Thereafter, your salary will be reviewed every twelve months. At
these review dates, your salary may be adjusted after due consideration has been given to your performance
during the preceding twelve months.

Wellington will pay you a bonus for 2014 in the amaunt of HK$3,100,000, inclusive of any awards made to you
from incentive compensation pools established by the firm. The bonus may come from a variety of sources and
may be paid on a variety of dates from December 15, 2014 through and including March 15, 2015. This bonus
amount is intended to represent a full 12-month bonus covering the period January 1, 2014 through December 31,
2014 and will not be pro-rated based on your start date. All bonuses, incentives and guarantees require that you
be actively employed at the time they are paid.

We will use that amount as a guideline in considering your bonus for 2015 and any subsequent years.

You will be paid or reimbursed for any reasonable expenses properly incurred by you while performing your duties
on behalf of the Company, subject to your producing receipts in respect of such expenses when requested by the
Company, and subject to your compliance with the Company's rules and policies relating to expenses.

6

Relocation

To assist you with your relocation to Hong Kong, Wellington Management has retained Cartus Relocation, a
premier global relocation services company, to manage your relocation needs. Please find the attached “Global
Relocation Renter Policy” outlining the details of your package. Your Cartus Relocation Consultant will contact you
to review the relocation process, discuss the benefits available to you, and to answer any questions regarding the
program. Should you have any questions regarding the relocation program, please contact Larissa Carter at +1-
617- 790-7638.

7

Housing

To help offset housing costs in Hong Kong, the Company may provide you with a monthly subsidy under the
Housing Subsidy Program guidelines. The monthly housing subsidy will be reviewed on an annual basis, and may
be modified or eliminated at the Company's sole discretion.

&

Holidays

In addition to the Public holidays normally applicable in Hong Kong, you are also entitled to 25 days of paid Annual
Leave that accrues pro rata throughout each calendar year. Holidays can only be taken at times agreed in advance
with the Company. Holidays taken by you will first be applied against the annual leave to which you are entitled

MN
Case 1:19-cv-11605-WGY Document1-3 Filed 07/24/19 Page 3 of 5
Gigi Chan
8 April 2014

under the Employment Ordinance of Hong Kong. Any entitlement to holidays remaining at the end of any calendar
year shall lapse.

9

Benefits

The Company will provide a comprehensive benefits package, which will include medical coverage and dental
coverage for you and your eligible dependents. You are also entitled to life insurance, accidental death and
dismemberment insurance, long term disability insurance and business travel accident insurance under the
Company's policy, subject to its terms and conditions. You will be enrolled in the Company's provident fund
scheme subject to its terms and conditions.

The Company reserves the right to terminate or substitute other scheme(s) for such scheme(s) or amend the
scale of benefits of such scheme(s) including the level of benefits. If any scheme provider (including but not limited
to any insurance company) refuses for any reason (whether based on its own interpretation of the terms of the
insurance policy or otherwise) to provide any benefits to you, the Company shall not be liable to provide any such
benefits itself or any compensation in lieu thereof.

Please refer to the attached Benefits Handbook, as the same may be amended from time to time.

10

Company Policies

The Company is an equal opportunity employer and does not permit any discrimination or harassment which is
unlawful in Hong Kong. The Company complies with its statutory obligations regarding the personal data of its
employees.

11

Policies and Procedures; Code of Ethics

You must at all times comply with the Policies and Procedures of the Company as from time to time in effect. The
Policies and Procedures of the Company are incorporated into and form part of the terms and conditions of this
agreement.

Employees of Wellington Management Company, LLP and its affiliated entities, are required to comply with the
provisions of the Cade of Ethics of the Wellington Management organization. Under the Code of Ethics, all
employees of the Company and Associated Companies regardless of their role or department are considered to be
“access persons” and are subject to restrictions on personal securities transactions upon joining the Wellington
Management Organization. The Code is an indication of the importance we place on our fiduciary responsibility to
our clients, and compliance with the Code is a condition of employment,

The Code puts significant restrictions on the personal trading activity of Wellington employees, their spouses and
others in their household, which make it difficult to trade most commonly traded securities, regardless of the size
of the transaction. These restrictions will apply to all accounts over which you, your spouse or others in your
household have investment discretion. A copy of this Code is enclosed for your reference. Please feel free to
contact Monica Sung at 852-2846-6020 to answer any questions you might have about its impact on the
management of your personal financial affairs.

12

Exclusivity of Service

You are required to devote your full time, attention and abilities to your job duties during working hours, and to act
in the best interests of the Company and its Associated Companies at all times. You must not, without the written
consent of the Company, in any way directly or indirectly (i) be engaged or employed in, or (ii) concerned with (in
any capacity whatsoever) or (ili) provide services to, any other business or organization where this is, or is likely to
Case 1:19-cv-11605-WGY Document 1-3 Filed 07/24/19 Page 4of5
Gigi Chan
8 April 2014
be, in conflict with the interests of the Company or its Associated Companies or where this may adversely affect
the efficient discharge of your duties. However this does not preclude your holding up to (5%) of any class of
securities in any company, which is quoted on a recognized Stock Exchange.

13

Receipt of Payments and Benefits from Third Parties

Subject to any written regulations issued by the Company which may be applicable, neither you nor any member of
your family, nor any company or business entity in which you or they have an interest, shall receive or obtain
directly or indirectly any payment, discount, rebate, commission or other benefit from third parties in respect of
any business transacted (whether or not by you) by or on behalf of the Company or any Associated Company and
if you, any member of your family or any company or business entity in which you or they have an interest, directly
or indirectly obtain any such payment, discount, rebate, commission or other benefit you will forthwith account to
the Company or the relevant Associated Company for the amount received or the value of the benefit so obtained.

14

Confidential Information

Except in the proper performance of your duties, you will not, either during your employment or at any time
afterwards, use or communicate to any person, and during your employment you will use your best endeavors to
prevent the disclosure of, any information of a confidential nature concerning the business of the Company, its
affiliates, or any organization with which the Company has a contractual relationship, or of any person having
dealings with it and which comes to your knowledge during the course of your employment. After the termination
of your employment, this restriction will cease to apply to any information, which is in or comes into the public
domain, other than by reason of any default on your part.

15

Termination of Employment

During your probationary period, your employment may be terminated by either party on not less than seven days’
written notice or payment of salary in lieu thereof. Upon completion of your probationary period, either party may
terminate your employment on not less than one month's written notice or payment of salary in lieu thereof. The
Company reserves the right to terminate your employment without any notice if it has reasonable grounds to
believe you are guilty of gross misconduct, persistent unpunctuality, neglect of duty, material breach of any of the
terms of your employment or on any other ground within section 9 of the Employment Ordinance of Hong Kong.
The Company reserves the right to require you not to attend at work and/or not to undertake all or any of your
duties of employment during any period of notice (whether given by you or the Company), provided always that
the Company shall continue to pay your salary and contractual benefits whilst you remain employed by the
Company, On termination of your employment, you must immediately return to the Company In accordance with
its instructions all equipment, correspondence, records, specifications, software, disks, models, notes, reports and
other documents and any copies thereof and any other property belonging to the Company or its Associated
Companies (including but not limited to the Company car, keys, credit cards, equipment and passes) which are in
your possession or under your control. You must, if so required by the Company, confirm in writing that you have
complied with your obligations under this paragraph. Finally, please be aware that as an employee you must also
sign and return the enclosed Confidentiality and Intellectual Property Agreement with this letter.

16

Warranty and Undertaking

You represent and warrant that you are not subject to any agreement, arrangement, contract, understanding,
court order or otherwise, which in any way directly or indirectly restricts or prohibits you from fully performing the
duties of your employment, or any of them, in accordance with the terms and conditions of this letter.

17
Definitions
Case 1:19-cv-11605-WGY Document1-3 Filed 07/24/19 Page 5of5
Gigi Chan
8 April 2014
For the purpose of this letter, the following words and expressions shall have the meanings set out below:
“Company” and “Associated Company” shall include the successors in title and assigns of the Company and
Associated Company. “Hong Kong” means the Hong Kong Specia! Administrative Region of the People’s Republic
of China. Terms defined in Section 2 of the Companies Ordinance shall in this letter have the meanings ascribed to
them in that section.

18

Miscellaneous

This letter cancels and is in substitution for all previous letters of engagement, agreements and arrangements
whether oral or in writing relating to the subject matter hereof between the Company and yourself, all of which
shall be deemed tc have been terminated by mutual consent. This letter is the entire agreement between you and
the Company of the terms upon which you are employed. The various provisions and sub-provisions of this letter
are severable and if any provision or subprovision or identifiable part thereof is held to be invalid or unenforceable
by any court of competent jurisdiction then such invalidity or unenforceability will not affect the validity or
enforceability of the remaining provisions or sub-provisions or identifiable parts thereof in this letter. This
agreement is governed by and construed in accordance with Hong Kong laws, and you and the Company submit to
the nonexclusive jurisdiction of the Hong Kong courts and Labour Tribunal. Paragraph headings are inserted for
convenience only and will not affect the construction of this letter.

Please indicate your agreement with these terms and conditions of employment by signing both copies of this
letter and return the top copy to Human Resources.

Sincerely,
& Mf

Managing Director

| agree with the terms and conditions af my employment with the Company as set out or referred to above.

Agreed and accepted as of the day of

 

Gigi Chan

an
